— Proceeding initiated in this court pursuant to section 298 of the Executive Law to review a determination of the State Human Rights Appeal Board, dated December 30, 1983, which affirmed an order of the State Division of Human Rights dismissing petitioner’s complaint of an unlawful discriminatory practice based on age. 11 Petitioner was terminated on November 30,1981 from his employment as an equipment manufacturing engineer with 35 years’ experience, allegedly due to lack of work. He was 56 years of age at the time. Thereafter, he filed a complaint with the State Division of Human Rights charging respondent, his employer, with an unlawful discriminatory practice relating to employment because of age. After conducting an investigation which included a confrontation meeting between management and petitioner, the State Division of Human Rights found that there was no probable cause to credit the charges and dismissed the complaint. Petitioner appealed to the State Human Rights Appeal Board, which affirmed the division’s determination. H Petitioner then commenced this proceeding for judicial review. Examination of the record indicates that the determination of no probable cause by the division is supported by substantial evidence. There was proof that the layoff was indeed caused by lack of work and that, although petitioner had been a satisfactory employee, his work experience was narrower than others who were retained. We find the claim that the division’s investigation was inadequate without merit. There should be an affirmance (Matter of *956Campchero v General Elec. Broadcasting, 88 AD2d 747; see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176). ¶ Determination confirmed, and petition dismissed, without costs. Main, J. P., Mikoll, Yesawich, Jr., Levine and Harvey, JJ., concur.